Case 9:21-mj-O0086-KLD Document3 Filed 09/15/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

In the Matter of the Search of:
MJ 21-86-M-KLD

351 Explorer Way, Florence, Montana,
59833, and a 1998 Tacoma, Montana ORDER
License Plate #135769L

 

 

The warrant in the above-entitled matter having been not executed and
returned - together with a copy of the certified inventory of the property seized - to
the undersigned, the Clerk of Court is directed to file the same.

IT IS SO ORDERED.

DATED this 15" day of September, 2021.

—Vakihoond S Sb,

Kathleen L. DeSoto
United States Magistrate Judge
